Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 20 November 1814
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear sister,
Novbr 20th 1814

your Letter of Novbr 12 I received. you was not more amazed at the news of the sudden match that I was it was considerd I presume by the Family as highly advantages
I have learnt from various sources and such as may be relied upon, that mr  Johnson the Father is one of the most respectable & wealthy merchants in utica, that he was in Business with this son and was in partnership with his Father untill the old Gentleman retired from business, and having this only child concluded himself rich enough, the young Gentleman having an income of five thousand dollars pr An’ independent of his Father who is now one of the directors of the Utica Bank—the Father has been well known to the col & mr Justice Smith for many Years, the Son had determine to go abroad if peace had taken peace, but as that was not the case, he was Smitten with the young Lady as she was going to School with her Books under her Arm—and got an introduction into the Family, where he has been a visitor for about three months, and as the young Lady says, she presumed his visits were to her Aunt, he had every opportunity of seeing her in her native simplicity and innocence. having made up his mind, he prevaild upon his Mother to go and break the Ice as it is said to her Mother who  to the proposition, referd the gentleman to the Lady of course, who upon consenting was in one fortnight married from what I have seen and heard of the Gentleman we have every reason to be satisfied with the connection upon all accounts except the youth of the Lady, but the Age and experience of the Mother, will supply all deficiency, provided moderation and Judgment, prudence and discretion go hand in hand—and too much consequence is not given to wealth, to swell and look down contemptuously upon those who are less fortunate,—there is not any thing in mr Johnsons manners or appearance which savors in the least of conceit foppery or arrogance—he is well Bred self possest and affable very conversable—and a man of Breeding & knowledge of the world— Abbe is much improved in her person, and may be said to be Beautifull, altho she has not yet settled into woman She is like the half Bloom more; and the Religious there is an interesting pensiveness in her countanance, which the Religious Sentiments, which have been instiled into her mind gives to hers countenance the regection of every amusement, however innocent in itself and congenial to youth, is no part of my Religion for I read in the Scriptures that there is a time to dance & to sing.—
We are enjoined to Love God with all our Heart, but we are not instructed by the same gospel to Love our Enemies, and to Love one an other—so that there are other duties required of us, and the Love which god demands belongs to us as Rational Beings, and is a rational sentiment—
mr Johnson is an Episcopalian, and a candid Man.—
The Report respecting mr Dalton must have been a mere Calumny, he is too old to Run, and too conscious much a man of honour and integrity to blast his Reputation by such means. he has been put to Straits  I believe for a living, but I have never heard of his recuring to any dishonorable means to obtain one, or of his having been in the least implicated in the various employments in which he has been engaged
It is impossible to make all Men honest, or disinterested, and there is no preventing many such getting into places of trust and employment, it is impossible for a president with the best intentions to avoid mistakes in appointments as he must depend upon the opinion and judgement of those who recommend to office. he cannot personally known one in a Hundred who hold offices civil and military  as my Friend has been not to give recommendations since he has been out of office. in two Instances where he has done it he has been deceived—one man proved a notorious drunkard—and the other a poor vagabond—
Let us then extend to others the candour we need for ourselves—it is a source of great pleasure to me that you partook of so many enjoyments while with us, although you were calld to the House of mourning to shew us that no pleasures are  here
